Case 3:21-cv-00602-DNH-ML Document 7 Filed 05/25/21 Page 1of1

 

 

United States District Court

Central District of California

CERTIFICATE OF
GOOD STANDING

I, KIRY K. GRAY, Clerk of this Court, certify that

Maurice David Pessah , Bar No. 275955

was duly admitted to practice in this Court on July 19, 2011
DATE

and is in good standing as a member of the Bar of this Court.

Dated at Los Angeles, California

on May 25, 2021

Date

 

KIRY K. GRAY
Clerk of Court
%
- ee / “ / j
Ye “Lupe Thrasher _, Deputy Clerk

 

 

G-52 (10/15) CERTIFICATE OF GOOD STANDING - BAR MEMBER
